ORDER

Pro se Michigan resident Ralph Omeli appeals a district court judgment that dismissed his civil suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral argument is not needed. Fed. R.App. P. 34(a).
In July 1998, Omeli filed this same suit against the same parties and raising identical legal claims. The district court granted the defendants’ motion for summary judgment, and we affirmed. See Omeli v. National Council of Senior Citizens, 12 Fed.Appx. 304 (6th Cir.2001) (unpublished) (“Omeli 7’”).
In April 2002, Omeli filed the suit again, adding only a class-action legal theory that he could have raised previously. Citing to the doctrine of claim preclusion, the district court dismissed the suit. Omeli responded with a timely motion to alter or amend the judgment, which the district court denied.
In his lengthy pro se brief, Omeli argues that the district court erred by dismissing his suit. Both parties have filed briefs.
The law-of-the-case doctrine relieves us of the burden of repeating our holding in Omeli I. This doctrine dictates that issues, once decided, should be reopened only in extraordinary circumstances. Christian-son v. Colt Indus. Operating Corp., 486 U.S. 800, 817, 108 S.Ct. 2166, 100 L.Ed.2d 811 (1988). Omeli’s echoes of his prior suit and appeal implicate no exceptional circumstances.
For this reason, and for the reasons stated by the district court in the order entered on August 27, 2002, we affirm the district court’s judgment. Rule 34(j)(2)(C), Rules of the Sixth Circuit.